Per Curiam.
By order dated August 29, 2008, the Supreme Court of Pennsylvania suspended respondent from the practice of law for five years, stayed the suspension and imposed probation with conditions, for violations of the Pennsylvania Rules of Professional Conduct. According to the report in the Pennsylvania proceeding, respondent submitted 34 claims to his law firm for reimbursement for false airline travel expenses. The Supreme Court of Pennsylvania also found that respondent had presented clear and convincing evidence that he suffers from a psychiatric disorder which substantially caused his misconduct.
Petitioner moves for an order imposing reciprocal discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has not responded to the instant motion. Petitioner’s motion is granted and, in the interest of justice and with due regard for the discipline imposed in Pennsylvania, we suspend respondent from the practice of law for a period of five years, but stay the suspension upon the conditions that (1) respondent fully comply with all conditions placed upon him by the Supreme Court of Pennsylvania, and (2) respondent submit to petitioner copies of all reports that he is required to submit to the Pennsylvania Disciplinary Board pursuant to the order of the Supreme Court of Pennsylvania dated August 29, 2008. Any failure to meet the conditions shall be reported by petitioner to this Court. Respondent may, after five years from the date of this decision, apply to terminate the suspension, which application shall be on notice to petitioner (see e.g. Matter of Jensen, 275 AD2d 579 [2000]; Matter of Evans, 254 AD2d 849 [1998]).
Mercure, J.P., Rose, Malone Jr., Kavanagh and Stein, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of five years, effective immediately, and until further order of this Court; and it is further ordered that the suspension is stayed upon the terms and conditions set forth in this decision.